REDMANN, Chief Judge.
A classified employee appeals from a decision of the New Orleans civil service commission that reversed his dismissal but ordered him suspended without pay from the date of the reversed dismissal until the date of the commission’s decision. The employee seeks reversal of the suspension without pay or reduction of its period to the 120-day maximum that an appointing authority could have imposed. The employer by answer to the appeal seeks restoration of the dismissal.
Preliminarily we deny plaintiffs motion to dismiss the answer to the appeal as untimely. The answer was filed within 15 days, La.C.C.P. Art. 2133, of the lodging of the transcript portion of the record and is therefore timely; Deutsch, Kerrigan & Stiles v. Rault, 389 So.2d 1373 (La.App. 4 Cir.1980), writ refused 396 So.2d 883.
Because of the employer’s argument that the commission overlooked testimony taken before a hearing examiner on December 20, 1982, and the commission’s decision’s recital of reading transcripts of the several hearings by the examiner “starting December 3, 1982 and concluding December 15, 1982,” we remand this matter to the commission so that it may either return it to us with the commission’s certificate that the December 15 date is an error and that in fact the December 20 transcript was read and considered or, if it was not, now read and consider the December 20 transcript and re-decide the appeal.
Remanded.